Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.
	This communication is responsive to a telephonic interview on 09/15/2021.  
Claims 1-20 are pending in this application. Claims 1, 11, 16 are independent claims. Claims 21-26 were added.

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Tihon Poltavets, on 09/15/2021. 
The application has been amended as follows:
Cancel claims 3, 4, 13, 14, 18, 19
1.	(Currently Amended) A method comprising:
receiving, by one or more processing units, a query on data organized in a first data structure;
selecting, by one or more processing units, based on at least one property associated with the query, a second data structure from a plurality of candidate data structures, wherein the second data structure is selected based on a prediction model indicating relationships between at least one property of historical queries and a performance measure of the historical queries on data organized in the plurality of candidate data structures, wherein [[a]]the performance measure of the query on the data organized in the second data structure is less than a performance measure of the query on the data organized in the first data structure, wherein the performance measure of the query on the data organized in the first data structure includes at least a first I/O cost of the query on the data organized in the first data structure and the performance measure of the query on the data organized in the second data structure includes at least a second I/O cost of the query on the data organized in the second data structure; 
wherein selecting the second data structure includes:
obtaining, by one or more processing units, the prediction model; 
inputting, by one or more processing units, the at least one property of the query to the prediction model;
obtaining, by one or more processing units, from the prediction model, respective performance measures of the query on the data organized in the plurality of candidate data structures; and
selecting, by one or more processing units, from the plurality of candidate data structures, the second data structure based on the respective performance measures; and
responsive to transforming the query on the data organized in the first data structure to an operation executable on the second data structure, executing, by one or more processing units, the query on the data organized in the second data structure.

2.	(Original) The method of claim 1, wherein the performance measure of the query on the data organized in the second data structure is better than a remaining portion [[rest]] of the plurality of candidate data structures.

3.	(Canceled).

4.	(Canceled).

5. 	(Currently Amended) The method of claim [[3]]1, wherein the prediction model is generated by:
obtaining, by one or more processing units, the historical queries;
generating, by one or more processing units, training data by: 
determining, by one or more processing units, the at least one property of the historical queries, and 
determining, by one or more processing units, the performance measures of the historical queries by executing the historical queries on data organized in the plurality of

generating, by one or more processing units, the prediction model based on the training data.

6. 	(Currently Amended) The method of claim 5, wherein determining the performance measures of the historical queries further comprises:
determining, by one or more processing units, for a given historical query, the performance measures of the given historical query by executing the given historical query on the data organized in each of the plurality of candidate data structures.

7.  	(Original) The method of claim 1, wherein the at least one property includes at least one of: a type of the query, a frequency of the query being executed, a structure of the query, a length of a record in the data structure, or a frequency of the data structure being manipulated.

8. 	(Original) The method of claim 1, wherein the candidate data structures include the first data structure and are selected from a group consisting of a table in a relational database, hash table, link list, jump table, dictionary, and data set.

9. 	(Original) The method of claim 1, wherein selecting the second data structure is further based on at least one of the following:
the performance measure of the query on the data organized in the first data structure being lower than a threshold, and


10.  	(Original) The method of claim 1, further comprising:
in response to the data organized in the second data structure being unavailable, generating, by one or more processing units, the data organized in the second data structure. 

11.	(Currently Amended) A computer system comprising:
one or more computer processors;
	one or more computer readable storage media; and
	program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
program instructions to receive a query on data organized in a first data structure;
program instructions to select based on at least one property associated with the query, a second data structure from a plurality of candidate data structures, wherein the second data structure is selected based on a prediction model indicating relationships between at least one property of historical queries and a performance measure of the historical queries on data organized in the plurality of candidate data structures, wherein [[a]]the performance measure of the query on the data organized in the second data structure is less than a performance measure of the query on the data organized in the first data structure, wherein the performance measure of the query on the data organized in the first data structure includes at least a first I/O cost of the query on the data organized 
wherein the program instructions to select the second data structure includes:
program instructions to obtain the prediction model; 
program instructions to input the at least one property of the query to the prediction model;
program instructions to obtain from the prediction model, respective performance measures of the query on the data organized in the plurality of candidate data structures; and
program instructions to select the second data structure based on the respective performance measures; and
program instructions to, responsive to transforming the query on the data organized in the first data structure to an operation executable on the second data structure, execute the query on the data organized in the second data structure.

12. 	(Currently) The computer system of claim 11, wherein the performance measure of the query on the data organized in the second data structure is better than a remaining portion [[rest]] of the plurality of candidate data structures.

13. 	(Canceled).
14. 	(Canceled).
computer system of claim [[13]]11, further comprises program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to:
obtain the historical queries;
generate training data by: 
determine the at least one property of the historical queries, and 
determine the performance measures of the historical queries by executing the historical queries on data organized in the plurality of candidate data structures; and
generate the prediction model based on the training data.

16. 	(Currently Amended) A computer program product comprising:
	one or more computer readable storage media and program instructions stored on at least one of the one or more storage media, the program instructions comprising:
program instructions to receive a query on data organized in a first data structure;
program instructions to select based on at least one property associated with the query, a second data structure from a plurality of candidate data structures, wherein the second data structure is selected based on a prediction model indicating relationships between at least one property of historical queries and a performance measure of the historical queries on data organized in the plurality of candidate data structures, wherein [[a]]the performance measure of the query on the data organized in the second data structure is less than a performance measure of the query on the data organized in the first data structure, wherein the performance measure of the query on the data organized in the first data structure includes at least a first I/O cost of the query on the data organized 
wherein the program instructions to select the second data structure includes:
program instructions to obtain the prediction model; 
program instructions to input the at least one property of the query to the prediction model;
program instructions to obtain from the prediction model, respective performance measures of the query on the data organized in the plurality of candidate data structures; and
program instructions to select the second data structure based on the respective performance measures; and
program instructions to, responsive to transforming the query on the data organized in the first data structure to an operation executable on the second data structure, execute the query on the data organized in the second data structure.

17. 	(Original) The computer program product of claim 16, wherein the performance measure of the query on the data organized in the second data structure is better than a remaining portion [[rest]] of the plurality of candidate data structures.

18. 	(Canceled).  

19. 	(Canceled).
16, further 
comprises program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to:
obtain the historical queries;
generate training data by: 
determine the at least one property of the historical queries, and 
determine the performance measures of the historical queries by executing the historical queries on data organized in the plurality of candidate data structures; and
generate the prediction model based on the training data.

21.  	(New) The computer program product of claim 20, wherein program instructions to determine the performance measures of the historical queries further comprises program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to:
determine, for a given historical query, the performance measures of the given historical query by executing the given historical query on the data organized in each of the plurality of candidate data structures.

22.  	(New) The computer system of claim 15, wherein determining the performance measures of the historical queries further comprises program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to:

the plurality of candidate data structures.

23.  	(New) The computer system of claim 11, wherein the at least one property includes at least one of: a type of the query, a frequency of the query being executed, a structure of the query, a length of a record in the data structure, or a frequency of the data structure being manipulated.

24. 	(New) The computer system of claim 11, wherein the candidate data structures include the first data structure and are selected from a group consisting of a table in a relational database, hash table, link list, jump table, dictionary, and data set.

25. 	(New) The computer system of claim 11, wherein program instructions to select the second data structure is further based on at least one of the following:
the performance measure of the query on the data organized in the first data structure being lower than a threshold, and
availability of the data organized in the second data structure.

26.  	(New) The computer system of claim 11, further comprising program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to: in response to the data organized in the second data structure being unavailable, generate the data organized in the second data structure. 
Reasons for Allowance
Claims 1-2, 5-12, 15-17, 20-26 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 11, 16 recite, in combination with the remaining elements, the uniquely distinct steps of: the second data structure is selected based on a prediction model indicating relationships between at least one property of historical queries and a performance measure of the historical queries on data organized in the plurality of candidate data structures, wherein the performance measure of the query on the data organized in the second data structure is less than a performance measure of the query on the data organized in the first data structure, wherein the performance measure of the query on the data organized in the first data structure includes at least a first I/O cost of the query on the data organized in the first data structure and the performance measure of the query on the data organized in the second data structure includes at least a second I/O cost of the query on the data organized in the second data structure. 
The closest prior art Middelfart et al. (US Pat No. 6,732,091), in view of Ganapathi et al. (US Pub No. 2010/0082507), as combined, show similar optimization of queries to a database system. However, Middelfart’s system, as combined, does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 11, and 16. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 2, 5,-10; 12, 15; 22-26, 17, 20, 21 are allowed at least by virtue of their dependency from claims 1, 11, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.